[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE:  MOTION FOR MODIFICATION
CT Page 7702
The defendant's financial circumstances have not substantially changed since the parties were in court on December 10, 1993. On December 10th, he reported a net income of $132.99. He now reports a net income of $123.43.
Under the support guidelines, all legitimate business expenses are to be deducted from self-employment income. Conn. Support Guidelines § 46b-215a-1(1)(A)(ix). There is no evidence to show defendant's business expenses are not legitimate.
The $123.43 net income is below the minimum self-employment reserve. Accordingly, the motion to modify is denied.
THIM, JUDGE